internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-116635-99 date date re legend tax-exempt-1 tax-exempt-2 tax-exempt-3 tax-exempt-4 tax-exempt-5 sub-1 business a business b state a plr-116635-99 dear this is in reply to a letter dated date in which a ruling is requested with regard to a transaction involving the above taxpayers additional information was submitted in letters dated march and the information submitted is summarized below tax-exempt-1 a tax exempt entity under sec_501 of the internal_revenue_code is engaged in business a in state a as a state a nonprofit corporation tax- exempt-1 is subject_to the supervision and control of the state a attorney_general tax exempt is also a sec_501 tax exempt_organization engaged in business a in state a tax-exempt-2 was formed by tax-exempt-1 primarily to help manage three lower tier nonprofit_corporations tax-exempts-3 -4 and -5 tax-exempt-2 has an emphasis on a more limited geographic area than the area of tax-exempt-1 tax- exempt-2's board_of directors is chosen partly by tax-exempt-1 and partly by tax- exempts-3 -4 and -5 with tax-exempt-1 having certain rights of approval and removal with regard to all of tax-exempt-2's directors on the dissolution of tax-exempt-2 tax- exempt-1 provided it remains nonprofit or other nonprofit_organizations will receive all of the assets of tax-exempt-2 in addition tax-exempt-1 has the right to approve or disapprove most of the significant actions of tax-exempt-2 including its dissolution or merger as a state a nonprofit corporation tax-exempt-2 is subject_to the supervision and control of the state a attorney_general tax-exempts-3 -4 and -5 state a nonprofit_corporations that are tax exempt under sec_501 are engaged in business b in state a tax-exempt-2 is the sole member of tax-exempts-3 and -4 and one of two corporate members of tax-exempt- in conjunction with and subject_to the direction of tax-exempt-1 tax-exempt-2 exercises considerable control_over the activities of tax-exempts-3 -4 and -5 sub-1 is a state a for-profit corporation engaged in acting as a holding_company for various other corporations engaged in business b all the stock in sub-1 is held by tax-exempt-1 sub-1 is a loss_corporation within the meaning of sec_382 tax-exempt-2 is better positioned than tax-exempt-1 to support and oversee sub-1's activities accordingly it is proposed that tax-exempt-1 transfer all the stock in sub-1 to tax-exempt-2 the following representations have been made in connection with the proposed transaction a except for the transaction described above there is no plan or intention to plr-116635-99 change i the ownership or membership structure of any entity within the tax-exempt-1 group or ii the mission of the various organizations in the group b the proposed transaction is being undertaken solely for the purpose of improving administrative efficiency neither the proposed transaction nor any other planned or intended transaction will in any way have the effect of changing the geographic area the communities or the classes of beneficiaries served by tax-exempts-1 -2 -3 -4 and -5 or by sub-1 or by any member of the tax-exempt-1 group based solely on the information submitted and the representations set forth above we hold as follows the transfer of the sub-1 stock from tax-exempt-1 to tax-exempt-2 will not result in an ownership_change with regard to sub-1 within the meaning of sec_382 and sec_1_382-2t temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore the service may modify or revoke this letter if temporary or final regulations as adopted are inconsistent with any conclusions herein see sec_12 of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure are satisfied the service will not revoke or retroactively modify a ruling except in rare or unusual circumstances no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer plr-116635-99 it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated sincerely assistant chief_counsel corporate by christopher schoen assistant to the chief branch
